Citation Nr: 1538068	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chloracne.

4.  What evaluation is warranted for anxiety and depressive disorders, not otherwise specified, with alcohol dependence.  
 
 
REPRESENTATION
 
Appellant represented by:  Kentucky Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 

INTRODUCTION
 
The Veteran served on active duty from November 1967 to July 1969. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
 
In June 2015, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  
 
 
FINDINGS OF FACT
 
1.  Service connection for a low back disability was last denied in an April 2003 rating decision.  The evidence added to the record with regard to any low back disorder since the April 2003 rating decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim.
 
2.  Service connection for chloracne was last denied in a July 2005 rating decision.  The evidence added to the record with regard to chloracne since the July 2005 rating decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim.
 
3.  During the June 2015 hearing, the Veteran withdrew from appellate consideration the claim whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.
 
4.  Prior to September 19, 2013, the appellant's anxiety and depressive disorders, not otherwise specified, with alcohol dependence were not manifested by occupational and social impairment with reduced reliability and productivity.  
 
5.  Since September 19, 2013, the appellant's anxiety and depressive disorders, not otherwise specified, with alcohol dependence have not been manifested by total occupational and social impairment.
 
 
CONCLUSIONS OF LAW
 
1.  The April 2003 rating decision denying entitlement to service connection for a low back disability is final.  New and material evidence to reopen the claim for service connection for a low back disability has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2015).
 
2.  The July 2005 rating decision denying entitlement to service connection for chloracne is final.  New and material evidence to reopen the claim for service connection for chloracne has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§  3.156 (a), 3.159.
 
3.  The criteria for withdrawal of the appeal as to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).
 
4.  Prior to September 19, 2013, the criteria for a rating higher than 30 percent disabling for anxiety and depressive disorders, not otherwise specified, with alcohol dependence were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9434 (2015)  
 
5.  Since September 19, 2013, the criteria for a rating higher than 70 percent disabling for anxiety and depressive disorders, not otherwise specified, with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130; Diagnostic Code 9434.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 

New and Material 
 
Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  
 
In an April 2003 rating decision, entitlement to service connection for a back disorder was denied.  The RO found no evidence showing a connection between any current back disability and the Veteran's period service.  The Veteran was notified of the decision in April 2003.  He did not perfect a timely appeal to that decision or submit new and material evidence within the one year appeal period.  The decision is therefore final.  38 U.S.C.A. § 7105.
 
In a July 2005 rating decision, an application to reopen the claim of entitlement to service connection for chloracne was denied.  The RO found that no connection was established between any current disability and service.  The Veteran was notified of the decision in July 2005.  Although he submitted a notice of disagreement he failed to perfect a timely appeal.  Hence, the July 2005 rating decision is final.  Id.
 
At the time of the last final denials, the record contained service treatment records and the Veteran's lay statements asserting the inservice onset of his disabilities.  An April 2001 VA record noting mild chloracne probably related to Agent Orange was also of record, as was a record showing a diagnosis of osteoarthritis of the back and lumbosacral spine.  Since the last final rating decisions, the Veteran has submitted evidence showing continued treatment for low back and skin disorders.  In May 2011, the Veteran was afforded a VA examination for the lumbar spine.  In September 2011, private examiner Dr. T also submitted a statement noting that he treated the Veteran for complaints of low back pain in 1976, 1984, 1985 and 1987.  Dr. T did not address the etiology of any back disorder.
 
On careful review of the record, the Board finds that new and material evidence to reopen the claim for service connection for a low back disability and chloracne has not been submitted.  Service connection for a low back disability and chloracne was previously denied because evidence showing a nexus to service was not shown.  Although the Veteran has resubmitted evidence showing continued treatment for the skin and low back, this fact had already been established.  It is noted that the May 2011 VA examiner opined that the Veteran's low back disability is less likely as not caused by or a result of treatment in service.  The examiner stated that the treatment for back pain in service had no relevance to the any present back disorder.  The Board also notes that while the Veteran submitted a statement from Dr. T regarding treatment for complaints of low back, Dr. T did not address the etiology of any diagnosed back disorder.  Rather, Dr. T merely noted that he treated the Veteran for the low back and he provided dates for such treatment.  No material facts have changed.  As before, there is no competent evidence showing chloracne and/or a low back disability is attributable to service.  As such, the Board finds that new and material evidence has not been presented, and the claims may not be reopened. 
 
With regard to the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD, the Veteran has withdrawn the claim.  Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative. In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issue.  Hence, this claim is dismissed.
 
Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The Veteran appeals the denial of entitlement to a rating higher than 30 percent for anxiety and depressive disorders, not otherwise specified, with alcohol dependence prior to September 19, 2013, and a 70 percent thereafter.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.
 
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
In assessing the evidence of record, it is important to note that the global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
 
During the February 2011 VA examination the Veteran was reported that he was reclusive and lived alone.  He had two sons and reported having a meaningful relationships with both of them.  According to the Veteran, his neighbors checked on him and he was able to enjoy company for short periods of time.  He reported vague symptoms and when asked for details he reported irritability, anxiety, confusion, and short term memory problems.  He endorsed symptoms for generalized anxiety and stated that he really did not know what caused his nervousness.  He denied suicide attempts and a history of violence.  He noted a prior history of heavy drinking, but the appellant reported that he had stopped at least three years ago and now only drank on occasion.  

Examination revealed his speech was normal, attention was intact, and he was oriented.  His thought process was evasive.  Examination revealed no delusions, hallucinations, obsessive behavior, panic attacks, homicidal thoughts or inappropriate behavior.  The Veteran understood that he had a problem and the outcome of his behavior.  While the Veteran noted intermittent suicidal ideation he denied having a plan or intent to commit suicide.  Further, he denied any suicidal ideation within the prior several months.  The examiner opined that any ideation was passive and intermittent at best.  
 
The VA examiner noted that the Veteran had worked in construction but was retired from physical disabilities.  The VA examiner opined that the appellant was unmotivated to rehabilitate at that time and his prognosis was poor to fair without increased commitment or involvement in treatment.  Significantly, the examiner also found the appellant's subjective account to be inconsistent with objective test results.  He found that his psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   The Veteran s symptoms were best defined by evaluation as anxiety and depressive disorders.  Based solely on these symptoms, the VA examiner found the appellant employable and able to manage most occupational functions.  There were no persistent or severe symptoms endorsed by report.  A global assessment of functioning score of 58 was assigned.  
 
The evidence to include VA outpatient treatment notes of record, does not justify an evaluation higher than 30 percent disabling during this period of time prior to September 19, 2013.  At most, the evidence establishes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To that end, the VA examination disclosed that the Veteran had normal speech, attention and orientation and he was without delusions, hallucinations, obsessive behavior, panic attacks, homicidal thoughts or inappropriate behavior.  Although he had a history of intermittent suicidal ideation without plan and/or intent, there was no ideation during the past several months.  The  Veteran reported a good relationship with his sons and was found employable and able to manage most occupational functions during this time.  
 
Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's global assessment of functioning score was 50 -58 which is indicative of moderate to serious symptoms.  In the view of the Board, the global assessment of functioning scores are consistent with symptoms due to anxiety and depressive disorders, not otherwise specified, with alcohol dependence and the assignment of no more than a 30 percent rating.
 
The Board is mindful that the Veteran stated in October 2011 that his symptoms destroyed his marriage and continue to have a dramatic impact on his daily interactions with others.  He reported having frequent panic attacks and memory loss.  The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The medical and lay evidence as well as the global assessment of functioning score, however, establish that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The manifestations, even when assumed to be credible, preponderate against evidence of occupational and social impairment with reduced reliability and productivity prior to September 19, 2013.  Although the Veteran reported panic attacks, irritability, anxiety, confusion, and short term memory problems during this period, such symptoms do not warrant a 50 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Accordingly, a rating higher than 30 percent for depressive disorder, not otherwise specified, anxiety disorder, not otherwise specified, and alcohol dependence, in partial remission prior to September 19, 2013 is denied.  
 
Since September 19, 2013, the Veteran's psychiatric illness has not been manifested by total occupational and social impairment.  To that end, when examined in September 2013, the Veteran reported depression, irritability and anxiety when experiencing trauma related thoughts.  He reported isolation, hypervigilance, sleep disturbances, difficulty concentrating, trust issues and depressed mood.  He reported passive suicidal ideation, but denied plan and intent.  He had thoughts of death and feelings of worthlessness.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner found that the Veteran's disability resulted in occupational and social impairment with reduced reliability and productivity.  
 
In November 2013, a VA examiner noted that the Veteran had been able to sustain gainful employment despite the presence of mental health concerns.  Although the symptoms of anxiety and depression impacted his productivity at times, he was generally capable of sustaining employment from a mental health perspective according to the VA examiner.  The VA examiner further found that he would likely be capable of understanding and carrying out instructions in an occupational setting. 
 
As shown, there is evidence of occupational and social impairment.  The evidence, however, is devoid of a showing of total occupational and social impairment due to his psychiatric disorder alone, and the Veteran remains employable despite occupational impairment due his psychiatric illness.  While the Veteran lived alone during this time, he reported that he has a brother and a sister who visit him occasionally and checked up on him.  His sons also lived close by and reportedly came by often.  The appellant reported that he has some friends who visit him occasionally and neighbors who dropped by and checked on him but they reportedly do not socialize.  The above demonstrates that he can maintain some relationships.  The Board also notes that there is no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.
 
The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment is not shown by the record during this time.  It is also notable that for this period the Veteran's global assessment of functioning score  was 50 which is indicative of serious symptoms.  In the view of the Board, the global assessment of functioning score is consistent with the Veteran's anxiety and depressive disorders, not otherwise specified, with alcohol dependence of no more than a 70 percent rating during this time.
 
In sum, the Veteran's anxiety and depressive disorders, not otherwise specified, with alcohol dependence symptoms are more characteristic of a disability picture that is contemplated by a 30 percent rating and no more prior to September 19, 2013, and by a rating of 70 percent and no more since September 19, 2013.  
 
The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of depressed mood, anxiety, suspiciousness, sleep impairment, memory loss, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran is competent to report his symptoms and he has presented pertinent testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's social and occupational limitations.  The Board finds, however, that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met during any period addressed above.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  
 
The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including social and occupational impairment, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. The evidence shows that the Veteran has not worked since 2011.  Although the Veteran reports functional impairment associated with his service connected anxiety and depressive disorders, not otherwise specified, with alcohol dependence, the objective evidence preponderates against finding that he is unemployable as a result of his disability.  Rather, in November 2011 the VA examiner found that although the Veteran's symptoms of anxiety and depression impacted his productivity at times, he was generally capable of sustaining employment from a mental health perspective.  The VA examiner noted that he would likely be capable of understanding and carrying out instructions in an occupational setting and that he was employable from a mental health perspective.  Therefore, any inferred claim of entitlement to individual unemployability benefits is inapplicable in this case.
 
 
ORDER
 
New and material evidence has not been received; the claim for entitlement to service connection for a low back disability is not reopened.  
 
New and material evidence has not been received; the claim for entitlement to service connection for chloracne is not reopened.  
 
The appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD is dismissed.  
 
Entitlement to a rating higher than 30 percent for anxiety and depressive disorders, not otherwise specified, with alcohol dependence prior to September 19, 2013 is denied.   
 
Entitlement to a rating higher than 70 percent for anxiety and depressive disorders, not otherwise specified, with alcohol dependence since September 19, 2013 is denied.   



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


